               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,          )
                                   )
               Plaintiff,          )
                                   )
               v.                  )    Criminal No. 2019-41
                                   )
KARIME WILLIAMS,                   )
                                   )
               Defendant.          )
                                   )

ATTORNEYS:

Gretchen C.F. Shappert, United States Attorney
Everard E. Potter, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Richard Coughlin, FPD
Kia Daniel Sears, AFPD
Office of the Federal Public Defender
St. Thomas, U.S.V.I.
     For Karime Williams.


                                ORDER
GÓMEZ, J.

      Before the Court is the motion of Karime Williams to

dismiss the indictment in this matter for violations of the

Speedy Trial Act. Also before the Court is the motion of the

United States to dismiss the indictment in this matter pursuant

to Federal Rule of Criminal Procedure 48(a).

                    I. FACTUAL AND PROCEDURAL HISTORY

      On May 11, 2019, officers in the Virgin Islands Police

Department stopped a vehicle driven by Karime Williams
United States v. Williams
Criminal No. 2019-41
Order
Page 2

(“Williams”). After ordering Williams to exit the vehicle, the

officers conducted a pat-down search of Williams and discovered

a handgun in his waistband. Williams was then arrested and taken

into custody by the Virgin Islands Police Department.

      On May 21, 2019, the United States filed a criminal

complaint (the “Complaint”) charging Williams with (1) felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1);

(2) possession of a machine gun in violation of 18 U.S.C. §

922(o); and (3) possession of a stolen firearm in violation of

18 U.S.C. § 922(i). The same day, the Magistrate Judge issued an

arrest warrant for Williams based on the Complaint and

supporting affidavit.

      Williams was arrested on the charges in the Complaint on

May 29, 2019. He appeared before the District Court for his

initial appearance later that day. At that proceeding, the

United States orally moved to detain Williams pending trial.1 The

District Court scheduled a detention hearing for June 3, 2019,

before the Magistrate Judge. A detention hearing, as scheduled,

was held on June 3, 2019. At the conclusion of that hearing, the

Magistrate Judge ordered Williams detained.




1 On May 31, 2019, the United States also filed a written motion seeking
detention.
United States v. Williams
Criminal No. 2019-41
Order
Page 3

      On July 3, 2019, the United States filed an information

(the “Information”) charging Williams with one count of felon in

possession of a firearm. On July 11, 2019, the Grand Jury

returned an indictment (the “Indictment”) charging Williams with

one count of felon in possession of a firearm in violation of 18

U.S.C. § 922(g)(1) and one count of possession of a machine gun

in violation of 18 U.S.C. § 922(o).

      On August 9, 2019, Williams moved to dismiss the Indictment

for violations of the Speedy Trial Act. On August 16, 2019, the

United States filed an opposition to Williams’s motion to

dismiss. On August 22, 2019, the United States filed a

supplemental brief opposing Williams’s motion to dismiss. In

that brief the United States conceded that there was a speedy

trial violation with respect to the possession of a machine gun

charge. The United States also maintained its earlier position

that there was no violation with respect to the felon in

possession of a firearm charge. On August 22, 2019, the United

States filed a motion to dismiss the Indictment pursuant to

Federal Rule of Criminal Procedure 48(a).

                            II.   ANALYSIS

      A. Violation of Speedy Trial Act

      The Speedy Trial Act provides that “[a]ny information or

indictment charging an individual with the commission of an
United States v. Williams
Criminal No. 2019-41
Order
Page 4

offense shall be filed within thirty days from the date on which

such individual was arrested or served with a summons in

connection with such charges.” 18 U.S.C. § 3161(b). If charges

in a criminal complaint are not charged by indictment or

information within this thirty day period, those charges must be

“dismissed or otherwise dropped.” 18 U.S.C. § 3162(a)(1).

Dismissal may be with or without prejudice. 18 U.S.C. §

3162(a)(1); see also United States v. Dyer, 325 F.3d 464, 467

(3d Cir. 2003) (“If the government fails to comply with this

time limit, the Speedy Trial Act requires the dismissal of

charges in the complaint, with or without prejudice.”). The

defendant bears the burden of proving a violation of the Speedy

Trial Act. 18 U.S.C. § 3162(a)(2).

      Here, Williams was arrested on federal charges on May 29,

2019. Ordinarily, an arrest triggers the running of the speedy

trial clock. See, e.g., United States v. Crews, 494 Fed. App'x

240, 243 (3d Cir. 2012) (explaining that “the Speedy Trial Act's

30–day clock . . . begins to run at the start

of federal detention” (emphasis omitted)). The running of the

speedy trial clock is not without interruption. Indeed, under

the Speedy Trial Act, certain “periods of delay shall be

excluded in computing the time within which an information or
United States v. Williams
Criminal No. 2019-41
Order
Page 5

indictment must be filed.” 18 U.S.C. § 3161(h). Relevant here,

the Speedy Trial Act excludes

      Any period of delay resulting from other proceedings
      concerning the defendant, including . . .
          . . .
          (D) delay resulting from any pretrial motion,
          from the filing of the motion through the
          conclusion of the hearing on, or other prompt
          disposition of, such motion;
          . . .
          (H) delay reasonably attributable to any period,
          not to exceed thirty days, during which any
          proceeding concerning the defendant is actually
          under advisement by the court.

18 U.S.C. § 3161(h)(1).

      When calculating delays under the Speedy Trial Act, the

district court excludes from the count days on which triggering

events occur. See United States v. Lattany, 982 F.2d 866, 871-72

(3d Cir. 1992). Weekend days and holidays are included in the

Speedy Trial count. See United States v. Tinklenberg, 563 U.S.

647, 661 (2011).

      On the day of Williams’s arrest the United States orally

moved to detain Williams pending trial. That motion tolled the

running of the speedy trial clock. See 18 U.S.C. § 3161(h)(1)(D)

(excluding from speedy trial clock “delay resulting from any

pretrial motion, from the filing of the motion through the

conclusion of the hearing on . . . such motion”); see also,

e.g., United States v. Hughes, 840 F.3d 1368, 1381 (11th Cir.

2016) (“[T]he government's oral motion [for detention] at the
United States v. Williams
Criminal No. 2019-41
Order
Page 6

April 24 hearing automatically stopped the Speedy Trial clock

until the court disposed of that motion on April 29.”). On June

3, 2019, the Magistrate Judge ordered Williams detained,

resolving the United States’s motion for detention. Thus, the

30-day clock began to run for the first time on June 4, 2019.

See United States v. Rashid, 593 Fed. App'x 132, 135 (3d Cir.

2014) (“When a pretrial motion requires a hearing, §

3161(h)(1)(D) excludes the entire period between the filing of

the motion and the conclusion of the hearing.”).

      The information in which Williams was charged with being a

felon in possession of a firearm was filed on July 3, 2019--

within 30 non-excludable days from the date on which Williams

was arrested on the Complaint. Accordingly, there is no speedy

trial violation of the 30-day clock with respect to the felon in

possession of a firearm charge.

      The Indictment filed on July 11, 2019, was the first

charging document that included possession of a machine gun. On

its face, this filing date appears to be well outside the limits

of the 30-day clock. To assess whether that appearance is

supported, a review of the excludable days is in order.

      As discussed above, the 30-day clock first began to run on

June 4, 2019. Thereafter, on July 10, 2019, Williams was

arraigned on the Information. The day of Williams’s arraignment
United States v. Williams
Criminal No. 2019-41
Order
Page 7

is excluded from the speedy trial clock. See 18 U.S.C. § 3161(h)

(excluding from the speedy trial cock “[a]ny period of delay

resulting from other proceedings concerning the defendant”).

There are no other excludable days between June 4, 2019, and

July 11, 2019. Accordingly, 37 non-excludable days elapsed

between Williams arrest for possession of a machine gun and the

filing of Indictment charging Williams with that crime. That

period of time exceeds the permissible limits set out in the

Speedy Trial Act.

      Where, as here, charges are not brought by information or

indictment within the time required by 18 U.S.C. § 3161(b), the

Speedy Trial Act mandates dismissal of the indictment on the

defendant’s motion. 18 U.S.C. § 3162(a)(1). As such, the Court

will dismiss the possession of a machine gun charge. See, e.g.,

United States v. Oliver, 238 F.3d 471, 473–74 (3d Cir. 2001)

(“[O]ur review of decisions by other courts of appeals reveals a

consensus that the Speedy Trial Act requires the dismissal of

only those charges that were made in the original complaint that

triggered the thirty-day time period. . . . We agree with and

adopt the position of these courts of appeals.”).




      B. Dismissal With or Without Prejudice
United States v. Williams
Criminal No. 2019-41
Order
Page 8

      Having dismissed the possession of a machine gun charge,

the Court will next address whether that dismissal should be

with or without prejudice.

      The Speedy Trial Act does not have a preference for

dismissal with or without prejudice. United States v. Taylor,

487 U.S. 326, 334–35 (1988). When determining the appropriate

type of dismissal,

        the Act requires the court to “consider, among
        others, each of the following factors: [1] the
        seriousness of the offense; [2] the facts and
        circumstances of the case which led to the dismissal;
        and [3] the impact of a reprosecution on the
        administration   of   this   chapter   and   on   the
        administration of justice.”

United States v. Stevenson, 832 F.3d 412, 419 (3d Cir. 2016)

(alterations in original) (quoting 18 U.S.C. § 3162(a)(2)).

      The first factor the Court considers is “the seriousness of

the offense.” 18 U.S.C. § 3161(a)(2). “This element ‘centers

primarily on society’s interest in bringing the particular

accused to trial.’” Stevenson, 832 F.3d at 419 (quoting United

States v. Hastings, 847 F.2d 920, 925 (1st Cir. 1988)). “[T]he

greater the crimes, the greater the insult to societal interests

if the charges are dropped, once and for all, without a

meaningful determination of guilt or innocence.” United States

v. Barnes, 159 F.3d 4, 16 (1st Cir. 1998) (internal quotation

marks omitted). Accordingly, “[w]hen the crime is serious, the
United States v. Williams
Criminal No. 2019-41
Order
Page 9

court should dismiss with prejudice only for a correspondingly

serious or prejudicial delay.” United States v. Cardona-Rivera,

64 F.3d 361, 363-64 (8th Cir. 1995).

      An appropriate measure of the seriousness of an alleged

crime is “the punishment prescribed by statute.” United States

v. Melguizo, 824 F.2d 370, 371 (5th Cir. 1987). Generally,

crimes that carry penalties of five years or more are considered

serious offenses for the purposes of the Speedy Trial Act. See,

e.g., United States v. Lewis, 611 F.3d 1172, 1180 (9th Cir.

2010) (holding that crimes that “carried maximum penalties of

five years” were serious offenses); United States v. Salgado–

Hernandez, 790 F.2d 1265, 1268 (5th Cir.1986) (noting with

approval that the Seventh Circuit has held that offense

punishable by imprisonment for five years is serious for

purposes of Speedy Trial Act). The maximum sentence for

possession of a machine gun is ten years. See 18 U.S.C. §

924(a)(2).

      Moreover, as a general rule, “firearms offenses are serious

crimes for purposes of the Speedy Trial Act.” Stevenson, 832

F.3d at 420; see also United States v. Jones, 241 Fed. App'x

676, 679 (11th Cir. 2007) (“As the district court found, the

fact that Jones had not been caught using the gun or committing

violent acts does not detract from the fact that Jones was a
United States v. Williams
Criminal No. 2019-41
Order
Page 10

repeated felon who possessed firearms. Accordingly, the district

court did not abuse its discretion in finding that Jones's

offense was serious enough to weigh in favor of dismissal

without prejudice.”). Accordingly, the first factor weighs in

favor of dismissal without prejudice.

      The second factor the Court considers is “the facts and

circumstances of the case which led to the dismissal.” 18 U.S.C.

§ 3162(a)(2). “This factor requires courts to consider the

reasons for the delay: did it stem from ‘intentional dilatory

conduct’ or a ‘pattern of neglect on the part of the

Government,’ or rather, from a relatively benign hitch in the

prosecutorial process?” Stevenson, 832 F.3d at 420 (quoting

United States v. Cano-Silva, 402 F.3d 1031, 1036 (10th Cir.

2005)).

      Ultimately, this factor aims to lay blame at the feet of

either the defendant or the government. See Hastings, 847 F.2d

at 925-26; see also United States v. Bert, 814 F.3d 70, 80 (2d

Cir. 2016) (“‘The Act controls the conduct of the parties and

the court itself during criminal pretrial proceedings. Not only

must the court police the behavior of the prosecutor and the

defense counsel, it must also police itself.’” (quoting United

States v. Stayton, 791 F.2d 17, 20 (2d Cir. 1986))). This is

not, however, a simple binary determination. Rather, “the
United States v. Williams
Criminal No. 2019-41
Order
Page 11

appropriateness of barring reprosecution increases in relatively

direct proportion to the degree of culpability which attaches.”

Hastings, 847 F.2d at 925.

      At one end of the scale is where the delay results from

“intentional noncompliance with the Act or from actions designed

to gain unfair prosecutorial advantage.” Id.; see also

Stevenson, 832 F.3d at 420 (explaining that dismissal with

prejudice may be appropriate where Government “acted in bad

faith or to gain some tactical advantage”). Such conduct weighs

heavily in favor of dismissal with prejudice. See id. On the

other end of the scale is where the Government committed “an

isolated administrative oversight” or “[r]andom negligence.”

Hastings, 847 F.2d at 925. This type of conduct weighs only

minimally in favor of dismissal with prejudice. Id.; see also

Taylor, 487 U.S. at 339 (explaining that an “isolated unwitting

violation” should generally not lead to dismissal with

prejudice). Somewhere in between these two extremes is where the

“delay is occasioned by a pattern of governmental inattention.”

Hastings, 847 F.2d at 925; see also Stevenson, 832 F.3d, at *5

(explaining that dismissal with prejudice may be appropriate

where the Government “engaged in a ‘pattern of neglect’”).

      Williams asserts that “the only explanation for the

government not including the allegation of possession of a
United States v. Williams
Criminal No. 2019-41
Order
Page 12

machine gun in the information was a desire to delay Mr.

William’s trial by belatedly adding the additional charge and

thus obtaining a new trial date.” ECF No. 23 at 6-7.

      The Court agrees. Indeed, such piecemeal charging decisions

that appear to be attempts to continue trials are rather common

for the United States. See, e.g., United States v. Greaves,

Crim. Case No. 2019-1 (January 1, 2019, information charging

single count of possession of firearm with obliterated serial

number followed by February 21, 2019, indictment--returned one

week before scheduled trial date--that added charge of

possession of a firearm in a school zone); United States v.

Erickson, Crim. Case No. 19-53 (January 13, 2019, information

charging conspiracy to launder money and bulk cash smuggling

followed by April 18, 2019, amended information--filed four days

before scheduled trial date--that added conspiracy to possess

marijuana charge, which was not included in June 6, 2019,

indictment). Indeed, at his arraignment, Williams requested to

keep the same trial date previously set on the Information. The

United States objected and “request[ed] new dates in light of

the significant change to the charge, meaning the additional

charge that was added.”     Arraignment on Indictment at

10:18:03PM-10:18:12PM (July 24, 2019). Remarkably, the

“significant change” about which the United States alerted the
United States v. Williams
Criminal No. 2019-41
Order
Page 13

Court was the possession of a machine gun charge that Williams

was arrested on, and which the United States had previously

charged in the Complaint.

      Under these circumstances, the Court must conclude that the

delay here was the result of “intentional dilatory conduct”

designed to gain additional time for trial. See, e.g.,

Stevenson, 832 F.3d at 420 (internal quotation marks omitted).

Accordingly, this factor weighs in favor of dismissal with

prejudice.

      The final factor the Court considers is “the impact of a

reprosecution on the administration of this chapter and on the

administration of justice.” 18 U.S.C. 3162(a)(2). “‘The main

considerations that courts have taken into account when

examining this factor are whether the defendant suffered actual

prejudice as a result of the delay and whether the government

engaged in prosecutorial misconduct that must be deterred to

ensure compliance with the Act.’” Stevenson, 832 F.3d at 422

(quoting United States v. Howard, 218 F.3d 556, 562 (6th Cir.

2000).

      Williams makes no argument that the “delay prejudiced [his]

ability to prepare for trial.” United States v. Hernandez, 863

F.2d 239, 244 (2d Cir. 1988); see also United States v.

Saltzman, 984 F.2d 1087, 1094 (10th Cir. 1993) (“[T]he defendant
United States v. Williams
Criminal No. 2019-41
Order
Page 14

has a burden under the [Speedy Trial] Act to show specific

prejudice.” (emphasis added)). The Court is also unaware of any

“witness or evidence [that] became [un]available as a result of

the delay.” See Stevenson, 832 F.3d 422.

        The Court must also consider prejudice in terms of
        . . . the restrictions on [the defendant’s] liberty:
             inordinate delay between public charge and
             trial,    wholly    aside  from    possible
             prejudice to a defense on the merits, may
             seriously interfere with the defendant’s
             liberty, whether he is free on bail or not,
             and may disrupt his employment, drain his
             financial     resources,    curtail     his
             associations,    subject  him   to   public
             obloquy, and create anxiety in him, his
             family and his friends.

Taylor, 487 U.S. at 340 (quoting Barker v. Wingo, 407 U.S. 514,

537 (1972) (White, J., concurring)) (original alterations

omitted). “The longer the delay, the greater the presumptive or

actual prejudice to the defendant . . . .” Id.

      Williams was originally arrested on May 11, 2019, on

territorial charges. He was arrested on federal charges on May

29, 2019. He remains incarcerated today. The length of

Williams’s incarceration is well short of lengths that are

generally considered significantly prejudicial. See, e.g.,

United States v. Moss, 217 F.3d 426 (6th Cir. 2000) (holding

that “the impact on [the defendant’s] liberty” after “be[ing]

incarcerated for two years” was significant); United States v.

Clymer, 25 F.3d 824, 831-32 (9th Cir. 1994) (considering total
United States v. Williams
Criminal No. 2019-41
Order
Page 15

delay of 522 excludable and non-excludable days and holding that

“‘the sheer length of the period involved’ weighs heavily in

favor of dismissal with prejudice” (citation omitted) (quoting

Stayton, 791 F.2d at 21)).

      Given the intentional nature of the United States’s

conduct, which appears to be the result of an “action[] designed

to gain unfair prosecutorial advantage,” see Hastings, 847 F.2d

at 925, dismissal with prejudice may be more likely to “deter

any similar behavior in the future,” see Stevenson, 832 F.3d at

422 (internal quotation marks omitted). Accordingly, this factor

weighs in favor of dismissal with prejudice, though as explained

in the Court’s discussion of the second factor, the lack of a

pattern of intentional behavior in this case and the relatively

minor delay mitigates that weight.

      Considering the factors together--given the serious nature

of the crimes Williams is charged with, the lack of a pattern of

dilatory behavior on the part of the United States, and the

relatively minor delay occasioned by the actions of the United

States--the Court concludes that dismissal without prejudice is

the most appropriate remedy.

      The premises considered, it is hereby

      ORDERED that Karime Williams’s motion to dismiss docketed

at ECF Number 23 is GRANTED in part; it is further
United States v. Williams
Criminal No. 2019-41
Order
Page 16

      ORDERED that the charge against Karime Williams of

possession of a machine gun in violation of 18 U.S.C. § 922(o)

is DISMISSED WITHOUT PREJUDICE; it is further

      ORDERED that the United States’s motion to dismiss docketed

at ECF Number 37 is GRANTED in part; and it is further

      ORDERED that the charge against Karime Williams of

possession of a firearm in violation of 18 U.S.C. § 922(g)(1) is

DISMISSED WITHOUT PREJUDICE.


                                    S\
                                         Curtis V. Gómez
                                         District Judge
